Citation Nr: 1119626	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  11-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hammertoes of the second, third, and fourth left toes.

2.  Entitlement to an initial compensable evaluation for hammertoes of the second, third, fourth, and fifth right toes.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision the RO granted service connection for hammertoes of the second, third, and fourth left toes and hammertoes of the second, third, fourth, and fifth right toes, both with a noncompensable evaluation effective July 9, 2007.  Prior to that RO rating decision, the Board, in a July 2009 decision, granted a request to reopen the claim for entitlement to service connection for hammertoes of the second, third, and fourth left toes and second, third, fourth, and fifth of the right toes and then granted service connection for those same issues.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's disability is manifested by hammertoes on the second, third, and fourth toes on the left foot as well as constant pain, early callosity and redness over the proximal interphalangeal and distal interphalangeal space on the ventral surface of the fourth digit and callosity overlying the plantar surface of the fifth metatarsal of the left foot, and no motion for the second through the fourth toes; the fifth toe was amputated prior to service.

2.  The Veteran's disability is manifested by hammertoes on the second, third, fourth, and fifth toes on the right foot, as well as constant pain, callosities over the fourth and fifth toes, and no motion for the second through the fifth toes.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no greater, for hammertoes of the second, third, and fourth left toes have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for an initial evaluation of 10 percent, but no greater, for hammertoes of the second, third, fourth, and fifth right toes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that with regard to the Veteran's claims the letter dated in August 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2007 letter provided this notice to the Veteran.  

The Board observes that the August 2007 letter was sent to the Veteran prior to the January 2010 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, private treatment records, and VA treatment records are associated with the claims folder.  

A VA examination with respect to the issue on appeal was provided in January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination is adequate, as it is predicated on a full reading of service and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected hammertoes of the second, third, and fourth left toes and second, third, fourth, and fifth right toes.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. 
§ 4.71a.  The Veteran's service- connected foot disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5282 for hammertoes.

Diagnostic Code 5282 provides a 10 percent disability rating for all toes, unilateral without claw foot and a noncompensable rating for single toes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2010).  

The Veteran was afforded a VA examination in January 2011.  At that examination the examiner noted that the Veteran used custom inserts that help alleviate some of the pain the Veteran experienced.  The Veteran stated that he was able to walk a quarter of a mile but that he experienced pain 2/10 between the left fourth and fifth metatarsals that increased to 7-8/10 level of pain when standing or walking.  

Upon examination the Veteran exhibited a normal gait and posture.  Physical examination of the feet showed mild pes cavus, bilaterally.  The left foot showed hammertoes of digits two, three, and four.  The Veteran's fifth toe on the left foot had been removed.  The Veteran had some early callosity and redness over the proximal interphalangeal (PIP) and distal interphalangeal (DIP) space on the ventral surface of the fourth digit and callosity overlying the plantar surface of the fifth metatarsal of the left foot.  On his right root the Veteran revealed hammertoes of digits two, three, four, and five, with early callosities over the fourth and fifth PIP-DIP spaces on the ventral surface.  He had a plantar callosity over the fifth right and left metatarsals.  He had flexion of the right great toe from 0-52 degrees in dorsiflexion with no pain and from 0-37 degrees in plantar flexion with no pain.  There was no motion of the digits two through five of the right foot.  He had left great toe dorsiflexion of 0-42 degrees with no pain and 0-18 degrees plantar flexion with no pain.  There was no motion of digits two through four of the left foot.  There was no additional limitation following repetitive use.  X-rays taken in conjunction with the examination revealed right foot degenerative changes of interphalangeal joints, flexion deformities of second through fourth toes with no recent bone trauma and unremarkable soft tissue.  Additionally, x-rays of the left foot revealed previous surgical resection of the fifth toe with hammertoe deformities of the second, third, and fourth toes, joint spaces appeared relatively normal and no soft tissue calcifications were identified.  The impression was hammertoes of digits 2, 3, and 4, left foot, with early callosity over the ventral surface of the PIP to DIP space on digit 4 and plantar callosities over 5th metatarsal head; and hammertoes of digits 2, 3, 4, and 5 on the right foot with early callosities over ventral surface of the PIP to DIP on digits 4 and 5 as well as plantar callosities over 5th metatarsal head of the right foot.  Finally the x-rays noted bilateral pes cavus. 

As noted above, the Veteran is currently rated under Diagnostic Code 5282 which provides a 10 percent disability rating for all toes that are hammertoe, unilateral without claw foot and a noncompensable rating for single toes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010).  With consideration of the above, the Board notes that the Veteran is not entitled to a compensable rating under Diagnostic Code 5282 because the Veteran have all toes that are hammertoes on either foot.  In this regard, the Veteran's right great toe and left great toe are not hammertoes, and the rating for single toes, in this instance, digits 2, 3, and 4 of the left foot and 2, 3, 4, and 5 of the right foot, is noncompensable under Diagnostic Code 5282.  

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  In this regard, the Board notes initially, that Diagnostic Codes 5276, 5277, 5279, 5280, 5281, and 5283 are not for application in the instant case because there has been no objective findings of flat foot (Diagnostic Code 5276), weak foot (Diagnostic Code 5277), metatarsalgia, anterior/Morton's disease (Diagnostic Code 4279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283).

The Board does note however that the Veteran has been diagnosed with pes cavus, bilaterally.  Diagnostic Code 5278 provides for a maximum 50 percent disability rating when there is bilateral marked contraction of plantar fascia with a dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A 30 percent rating is assignable when the preceding symptoms are unilateral.  A 30 percent rating may also be assigned when there is a tendency toward bilateral dorsiflexion of all toes, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 20 percent rating is assignable when the preceding symptoms are unilateral.  A 10 percent rating is assigned then the great toe is dorsiflexed with some limitation of dorsiflexion at the ankle with definite tenderness under metatarsal heads both bilaterally and unilaterally.  Slight clawfoot or pes cavus is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  However, service connection has not been established for pes cavus, and furthermore, only mild pes cavus was shown bilaterally.  

Finally the Board notes Diagnostic Code 5284 which provides criteria for rating other foot injuries.  Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

In this case, there is no objective evidence of actual loss of the use of the Veteran's feet, however, the Board notes that the Veteran suffers from constant pain with soreness at the tips of each toe.  As the Veteran has hammertoes on all but his right and left great toes, has early callosity and redness over the PIP and DIP space on the ventral surface of the left and right fourth digit and callosity overlying the plantar surface of the fifth metatarsal of the left and right foot, and has flexion deformities of the second through fourth toes bilaterally.  Also, on recent examination, there was no motion of the digits two through five of the right foot, and no motion of the digits two through four of the left foot.  As such, the Board finds that a separate 10 percent evaluation is warranted for hammertoes of the second, third, fourth, and fifth toes of the right foot, and a separate 10 percent evaluation is warranted for hammertoes of the second, third, and fourth toes of the left foot as analogous to a moderate foot injury under Diagnostic Code 5284.  The Board has considered the Veteran's functional loss due to pain in assigning the 10 percent evaluations for hammertoes.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board finds that a higher 20 percent evaluation, for each foot, is not warranted in this case, where the Veteran's hammertoes are not shown by objective medical evidence to be analogous to a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Veteran's hammertoes limit the Veteran's ability to walk for more than a quarter of a mile or standing for an extended period of time; however, the Veteran does not receive treatment for hammertoes and his disability has not resulted in the need for surgical intervention.  The Veteran manages his pain with orthotic shoe inserts and occasional use of over-the-counter medications.  The Board acknowledges the Veteran's statements that his service-connected disabilities are worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's own subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the rating schedule.  Id.  

The Board notes that there is no probative evidence of record that the Veteran's hammertoes of the second, third, and fourth toes of the left foot and hammertoes of the second, third, fourth, and fifth toes of the right foot warrant disability ratings higher than are herein assigned, on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits on the Veteran's employability due to his disabilities have been contemplated in assigned ratings under Diagnostic Code 5284.  The evidence also does not reflect that the Veteran's disabilities have necessitated any frequent periods of hospitalization or caused marked interference with employment.  Indeed, the Veteran stated at his January 2011 VA examination that he has not worked since 1985.  Although the Veteran stated in a February 2011 statement that his feet do affect his activities of daily living, the Board finds that the reported impact of the Veteran's bilateral foot disability is contemplated by the ratings assigned herein.  Furthermore, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  Since application of the regular schedular standards is not rendered impracticable in this case because his disability picture for this disability is contemplated by the Rating Schedule, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for consideration of the assignment of an extraschedular evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence supports a separate initial evaluation of 10 percent, for hammertoes of the second, third, and fourth toes of the left foot and a separate initial evaluation of 10 percent for hammertoes of the second, third, fourth, and fifth toes of the right foot, but , as noted above, a preponderance of the evidence is against a higher evaluation than is assigned herein.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial evaluation of 10 percent, but no greater, for hammertoes of the second, third, and fourth left toes, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation of 10 percent, but no greater, for hammertoes of the second, third, fourth, and fifth right toes, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


